Exhibit 99.1 IFRS-USD Press Release Infosys Technologies (NASDAQ: INFY) Announces Results for the Quarter ended September 30, 2010 Q2 revenues grew by 29.6% year on year; sequentially grew by 10.2% Bangalore, India – October 15, 2010 Highlights Consolidated results under IFRS for the quarter ended September 30, 2010 Revenues were $1,496 million for the quarter ended September 30, 2010; QoQ growth was 10.2%; YoY growth was 29.6% Net income after tax was $374 million for the quarter ended September 30, 2010; QoQ growth was 14.7%; YoY growth was 18.0% Earnings per American Depositary Share (ADS) was 0.65 for the quarter ended September 30, 2010; QoQ growth was 14.0%; YoY growth was 16.1% 27 clients were added during the quarter by Infosys and its subsidiaries Gross addition of 14,264 employees (net addition of 7,646) for the quarter by Infosys and its subsidiaries 1,22,468 employees as on September 30, 2010 for Infosys and its subsidiaries Declared an interim dividend of Rs. 10 per ADS and a 30th year special dividend of Rs. 30 per ADS (equivalent to an interim dividend of $0.22 and 30th year special dividend of $0.67 per ADS, at the prevailing exchange rate of Rs. 44.50 per US$). The record date for the payment of dividend is October 22, 2010. “Though the economic environment continues to be challenging, we have leveraged our client relationships, solutions and investments to grow faster in this quarter,” said S. Gopalakrishnan, CEO and Managing Director. “There are significant drivers for investment in Information Technology since any transformation program to ‘build tomorrow’s enterprises’ requires these investments to be made. We are partnering with our clients on these initiatives.” Business outlook The company’s outlook (consolidated) for the quarter ending December 31, 2010 and for the fiscal year ending March 31, 2011, under International Financial Reporting Standards (IFRS), is as follows: Outlook under IFRS – consolidated# Quarter ending December 31, 2010 Revenues are expected to be in the range of $1,547 million and $1,562 million; YoY growth of 25.6% to 26.8% Earnings per American Depositary Share(EPADS) is expected to be in the range of $0.66 and $0.67; YoY growth of 11.9% to 13.6% Fiscal year ending March 31, 2011## Revenues are expected to be in the range of $5.95 billion and $6.00 billion; YoY growth of 24.0% to 25.0% Earnings per American Depositary Share(EPADS) is expected to be in the range of $2.54 and $2.58;YoY growth of 10.4% to 12.2% #
